 
 
I
112th CONGRESS 2d Session 
S. 2224 
IN THE HOUSE OF REPRESENTATIVES 

May 10, 2012
Referred to the Committee on Foreign Affairs

AN ACT 
To require the President to report to Congress on issues related to Syria.  
 
 
1.Reports to Congress 
(a)Report on opposition groups 
(1)In generalNot later than 15 days after the date of the enactment of this Act, the President shall submit to Congress a report describing in detail all the known opposition groups, both independent and state-sponsored, inside and outside of Syria, operating directly or indirectly to oppose the Government of Syria. 
(2)ContentThe report required under paragraph (1) shall include the following elements: 
(A)An assessment of the current military capacity of opposition forces. 
(B)An assessment of the ability of opposition forces inside and outside of Syria to establish military and political activities impacting Syria, together with a practicable timetable for accomplishing these objectives. 
(C)An assessment of the ability of any of the opposition groups to establish effective military and political control in Syria. 
(D)A description of the composition and political agenda of each of the known opposition groups inside and outside of Syria, and an assessment of the degree to which such groups represent the views of the people of Syria as a whole. 
(E)A description of the financial resources currently available to opposition groups and known potential sources of continued financing. 
(F)An assessment of the relationship between each of the Syrian opposition groups and the Muslim Brotherhood, al Qaeda, Hezbollah, Hamas, and any other groups that have promoted an agenda that would negatively impact United States national interests. 
(G)An assessment of whether active support from the United States to opposition forces would have a positive or negative impact on the factors discussed in subparagraphs (A) through (F). 
(b)Report on weapons stockpiles 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to Congress an assessment of the size and security of conventional and non-conventional weapons stockpiles in Syria. 
(2)ContentThe report required under paragraph (1) shall include the following elements: 
(A)A description of who has or may have access to the stockpiles. 
(B)A description of the sources and types of weapons flowing from outside Syria to both government and opposition forces. 
(C)A detailed plan to prevent the proliferation of conventional, biological, chemical, and other types of weapons in Syria. 
(c)Report on current activities and future plans To provide assistance to Syria’s political opposition 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to Congress a report on all the support provided to opposition political forces in Syria. 
(2)ContentThe report required under paragraph (1) shall include the following elements: 
(A)A full description of the current technical assistance democracy programs conducted by the Department of State and United States Agency for International Development to support the political opposition in Syria. 
(B)A full summary of the communications equipment that is currently being provided to the political opposition in Syria, including a description of the entities that have received and that will continue to receive such equipment. 
(C)A description of any additional activities the United States plans to undertake in support of the political opposition in Syria. 
(D)A description of the funding levels currently dedicated to support the political opposition in Syria. 
(d)FormThe reports required by this section may be submitted in a classified form, but shall include an unclassified summary. 
   Passed the Senate May 9, 2012. Nancy Erickson, Secretary   
